 

Exhibit 10(c)

PARKER-HANNIFIN CORPORATION

AMENDED AND RESTATED

2009 OMNIBUS STOCK INCENTIVE PLAN

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

  1.1. Establishment. The 2009 Omnibus Stock Incentive Plan (the “Plan”) is
hereby established effective as of October 28, 2009.

 

  1.2. Purpose. The purpose of the Plan is to advance the interests of the
Company and its shareholders by providing an incentive to attract, retain and
reward persons performing services for the Company and its Subsidiaries by
motivating such persons to contribute to the growth and profitability of the
Company and its Subsidiaries. The Company intends that Awards granted pursuant
to the Plan be exempt from or comply with Section 409A of the Code (including
any amendments or replacements of such section), and the Plan shall be so
construed.

 

  1.3. Term of Plan. The Plan shall continue in effect until its termination by
the Committee; provided, however, that, to the extent required by applicable
law, all Awards shall be granted, if at all, within ten (10) years from the date
the Plan is adopted by the Company’s shareholders.

 

2. DEFINITIONS AND CONSTRUCTION.

 

  2.1. Definitions. The following terms shall have their respective meanings set
forth below:

 

  (a) Award means any Option, Stock Appreciation Right, Restricted Stock Award,
Unrestricted Stock Award, Restricted Stock Unit or Dividend Equivalent Right
granted under the Plan.

 

  (b) Award Agreement means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.

 

  (c) Board means the Board of Directors of the Company.

 

  (d) Change in Control means the occurrence of one of the following events:

 

  (i) any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph shall not be
deemed to be a Change in Control by virtue of any of the following situations:
(A) an acquisition by the Company or any Subsidiary; (B) an acquisition by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary;
(C) an acquisition by any underwriter temporarily holding securities pursuant to
an offering of such securities; (D) a Non-Control Transaction (as defined in
paragraph (iii)); (E) as pertains to an individual Participant, any acquisition
by the Participant or any group of persons (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act) including the Participant (or any
entity in which the Participant or a group of persons including the Participant,
directly or indirectly, holds a majority of the voting power of such entity’s
outstanding voting interests); or (F) the acquisition of Company Voting
Securities from the Company, if a majority of the Board approves a resolution
providing expressly that the acquisition pursuant to this clause (F) does not
constitute a Change in Control under this paragraph (i);

 

  (ii)

individuals who, at the beginning of any period of twenty-four (24) consecutive
months, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided, that (A) any person becoming a
director subsequent to the beginning of such twenty-four (24) month period,
whose election, or nomination for election, by the Company’s shareholders was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board who are then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this paragraph (ii), considered as though such person were a member
of the Incumbent Board; provided, however, that no individual initially elected
or nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents

 

1



--------------------------------------------------------------------------------

 

by or on behalf of any person other than the Board shall be deemed to be a
member of the Incumbent Board;

 

  (iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any Subsidiary that requires
the approval of the Company’s shareholders, whether for such transaction or the
issuance of securities in connection with the transaction or otherwise (a
“Business Combination”), unless (A) immediately following such Business
Combination: (1) more than 50% of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”) or, if
applicable, the ultimate parent corporation which directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (2) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (3) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), following the Business Combination, were members of the Incumbent
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (a “Non-Control Transaction”)
or (B) the Business Combination is effected by means of the acquisition of
Company Voting Securities from the Company, and a majority of the Board approves
a resolution providing expressly that such Business Combination does not
constitute a Change in Control under this paragraph (iii); or

 

  (iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

Notwithstanding anything in this Plan to the contrary, if a Participant’s
employment is terminated prior to a Change in Control and the Participant
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (such a termination of employment an “Anticipatory
Termination”), then for all purposes of this Plan, the date immediately prior to
the date of such Anticipatory Termination shall be deemed to be the date of a
Change in Control for such Participant.

 

  (e) Code means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

  (f) Committee means the Human Resources and Compensation Committee or such
other committee or subcommittee of the Board, if any, duly appointed to
administer the Plan and having such powers in each instance as shall be
specified by the Board consisting of two or more members of the Board each of
whom is intended to be a “non-employee director” within the meaning of Rule
16b-3 (or any successor rule) of the Exchange Act, an “outside director” under
regulations promulgated under Section 162(m) of the Code, and an “independent
director” under the New York Stock Exchange listing rules. The members of the
Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.

 

  (g) Common Stock means the common stock of the Company, as adjusted from time
to time in accordance with Section 4.3.

 

  (h) Company means Parker-Hannifin Corporation, an Ohio corporation, or any
successor corporation.

 

2



--------------------------------------------------------------------------------

 

  (i) Detrimental Activity means any conduct or activity, whether or not related
to the business of the Company or a Subsidiary, that is determined in individual
cases, by the Committee or its express delegate, to be detrimental to the
interests of the Company or a Subsidiary, including without limitation (i) the
rendering of services to an organization, or engaging in a business, that is, in
the judgment of the Committee or its express delegate, in competition with the
Company; (ii) the disclosure to any one outside of the Company, or the use for
any purpose other than the Company’s business, of confidential information or
material related to the Company, whether acquired by the Participant during or
after employment with the Company; (iii) fraud, embezzlement, theft-in-office or
other illegal activity; or (iv) a violation of the Company’s Code of Ethics or
other policies.

 

  (j) Director means a member of the Board.

 

  (k) Disability, except as provided in Section 15(d) below, has the same
meaning as provided under the applicable Long-term Disability Plan, or other
Company policy.

 

  (l) Dividend Equivalent Right means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
cash payment or a credit for the account of such Participant in an amount equal
to the cash dividends paid on one share of Common Stock for each share of Common
Stock represented by an Award held by such Participant. No Dividend Equivalent
Rights shall relate to shares underlying an Option or SAR unless such Dividend
Equivalent Rights are explicitly set forth as a separate arrangement and do not
cause any such Option or SAR to be subject to Section 409A.

 

  (m) Employee means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of a Participating
Company. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency may subsequently make a
contrary determination as to such individual’s status as an Employee.

 

  (n) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

  (o) Fair Market Value means, as of any date, the value of a share of Common
Stock or other property as determined by the Committee, in its discretion;
provided, however, that the Fair Market Value as established by the Committee
from time to time shall be determined in accordance with applicable laws and
regulations (which determination shall, to the extent applicable, be made in a
manner that complies with Section 409A), and such determination shall be
conclusive and binding for all purposes.

 

  (p) Grant Date means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Grant Date shall not be earlier than the date of the
resolution and action therein by the Committee.

 

  (q) Grant Date Fair Market Value means, as of any date, the value of a share
of Common Stock determined as follows: (i) the closing sale price per share of
Common Stock as reported on the New York Stock Exchange—Composite Transactions
or the principal exchange on which shares are then trading, if any, or if there
are no sales on such day, on the next preceding trading day during which a sale
occurred; and (ii) in the absence of such markets for the shares of Common
Stock, the Grant Date Fair Market Value shall be determined by the Committee in
good faith (which determination shall, to the extent applicable, be made in a
manner that complies with Section 409A), and such determination shall be
conclusive and binding for all purposes.

 

  (r) Incentive Stock Option means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code and that meets the requirements of Section 422 of the
Code.

 

  (s) Insider Trading Policy means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.

 

  (t) Net-Exercise means a procedure by which the Participant will be issued a
number of whole shares of Stock upon the exercise of an Option or SAR determined
in accordance with the following formula:

 

3



--------------------------------------------------------------------------------

 

N = X(A-B)/A, where:

N = the number of shares of Common Stock to be issued to the Participant upon
exercise;

X = the total number of shares with respect to which the Participant has elected
to exercise;

A = the Fair Market Value of one (1) share of Common Stock determined on the
exercise date; and

B = the exercise price per share (as defined in the Participant’s Award
Agreement).

 

  (u) Nonstatutory Stock Option means any Option awarded under this plan that is
not specifically designated as an Incentive Stock Option (as set forth in the
Award Agreement) or which does not qualify as an Incentive Stock Option.

 

  (v) Officer means any person designated by the Board as an officer of the
Company.

 

  (w) Option means a right granted under Section 6 to purchase Common Stock
pursuant to the terms and conditions of the Plan. Options may be either
Nonstatutory Stock Options or Incentive Stock Options.

 

  (x) Participant means any eligible person who has been granted one or more
Awards.

 

  (y) Performance-Based Exception means the performance-based exception from the
tax deductibility limitations of Section 162(m) of the Code.

 

  (z) Performance Bonus Plan means the Parker-Hannifin Corporation Performance
Bonus Plan, as the same may be amended from time to time, or any successor
thereto.

 

  (aa) Performance Goals mean the measurable performance objective or objectives
established by the Committee pursuant to this Plan, including, for an Award
intended to qualify for the Performance-Based Exception, any “Management
Objectives” (as such term is defined in the Performance Bonus Plan) established
for such Award pursuant to the Performance Bonus Plan.

 

  (bb) Restricted Stock Award means an Award granted pursuant to Section 8,
other than an Unrestricted Stock Award granted pursuant to Section 8.4.

 

  (cc) Restricted Stock Unit means a right granted to a Participant pursuant to
Section 9 to receive a share of Common Stock on a date determined in accordance
with the provisions of such Section and the Participant’s Award Agreement.

 

  (dd) Retirement shall have the meaning set forth in the applicable Award
Agreement.

 

  (ee) Section 409A means Section 409A of the Code.

 

  (ff) Securities Act means the Securities Act of 1933, as amended.

 

  (gg) Service means, except as provided in Section 15, a Participant’s
employment or service with the Company and its Subsidiaries, whether in the
capacity of an Employee or a Director. A participant’s service for purpose of
this Plan is deemed to have terminated in accordance with the Company’s policies
on termination as may be in effect from time to time. The Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.

 

  (hh) Stock Appreciation Right (or “SAR”) means an Award granted under
Section 7.

 

  (ii) Subsidiary means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are now
or hereafter, owned or controlled, directly or indirectly, by the Company, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, limited liability company, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions for such other entity is now
or hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Subsidiary” shall have the meaning given to such term in Section 422(f) of the
Code.

 

4



--------------------------------------------------------------------------------

 

  (jj) Substitute Awards means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.

 

  (kk) Ten Percent Shareholder means any Participant who owns more than 10% of
the combined voting power of all classes of stock of the Company (or, as
applicable, of any “parent” or “subsidiary” as defined in Sections 422(e) and
(f) of the Code), within the meaning of Section 422 of the Code.

 

  (ll) Unrestricted Stock Award means an Award granted pursuant to Section 8.4.

 

  (mm) Vesting Conditions mean those conditions established by the Award
Agreement in accordance with the Plan prior to the satisfaction of which shares
subject to an Award remain subject to forfeiture or a repurchase option in favor
of the Company exercisable for the Participant’s monetary purchase price, if
any, for such shares upon the Participant’s termination of Service.

 

  2.2. Construction. Captions and titles contained in this Plan are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term or is not intended to be exclusive, unless the context clearly
requires otherwise.

 

3. ADMINISTRATION.

 

  3.1. Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award. Any and all actions,
decisions and determinations taken or made by the Committee in the exercise of
its discretion pursuant to the Plan or Award Agreement or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest therein.

 

  3.2. Authority of the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 3.2) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

 

  3.3. Authority of Officers. Notwithstanding the above, the Board or Committee
may, by resolution, expressly delegate to a special committee, consisting of one
or more Directors or Officers, the authority, within specified parameters
established by the Board or Committee, to (i) designate Employees to be
recipients of Awards under the Plan, and (ii) to determine the number of such
Awards to be received by any such Participants; provided, however, that such
delegation of duties and responsibilities to an Officer may not be made with
respect to the grant of Awards to Employees who are subject to Section 16(a) of
the Exchange Act on the Grant Date, or who as of the Grant Date are reasonably
anticipated to become “covered employees” within the meaning of Section 162(m)
of the Code during the term of the Award. The acts of such delegates shall be
treated hereunder as acts of the Board or Committee, as applicable and such
delegates shall report regularly to the Board or Committee, as applicable,
regarding the delegated duties and responsibilities and any Awards so granted.

 

  3.4. Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee (or its delegate)
shall have the full and final power and authority, in its discretion:

 

  (a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Common Stock to be subject to each
Award;

 

  (b) to determine the type of Award granted;

 

  (c) to determine the Fair Market Value of shares of Common Stock or other
property;

 

5



--------------------------------------------------------------------------------

 

  (d) to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) except for the procedures set forth herein
relating to Options and SARs, the exercise or purchase price of shares pursuant
to any Award, (ii) the method of payment for shares purchased pursuant to any
Award, (iii) the method for satisfaction of any tax withholding obligation
arising in connection with Award, including by the withholding or delivery of
shares of Common Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the time of the expiration of any Award, (vi) the effect of the
Participant’s termination of Service on any of the foregoing, and (vii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;

 

  (e) to determine whether an Award will be settled in shares of Common Stock,
cash, or in any combination thereof;

 

  (f) to approve one or more forms of Award Agreement;

 

  (g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired upon
the exercise thereof;

 

  (h) to accelerate, continue, extend or defer the exercisability of any Award
or the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following a Participant’s termination of Service;

 

  (i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;

 

  (j) to settle all disputes or controversies regarding the Plan and Awards
granted under the Plan;

 

  (k) to amend the Plan, or any Award or Award Agreement granted under the Plan,
in any respect that the Committee deems necessary or advisable to address or
correct any administrative or compliance failure or potential failure, including
in order to bring the Plan or any Awards granted under the plan in compliance
with Code Section 409A.

 

  (l) to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law;

 

  (m) to adopt such procedures and/or sub-plans as are necessary or appropriate
for participation in the Plan by Employees or Directors who are foreign
nationals or employed outside of the United States;

 

  (n) generally, to exercise such powers and to perform such acts as the
Committee deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan; and

 

  (o) to delegate any of its authority to any other person or persons that it
deems appropriate, provided the delegation does not cause the Plan or any Awards
granted under this Plan to fail to qualify for the exemption provided by Rule
16b-3 or violate any independence standard contained in the New York Stock
Exchange listing requirements.

 

  3.5. Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as Officers or
Employees of the Company and its Subsidiaries, members of the Board or the
Committee and any officers or employees of the Company and its Subsidiaries to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

6



--------------------------------------------------------------------------------

 

4. SHARES SUBJECT TO PLAN.

 

  4.1. Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Common Stock
that may be issued under the Plan shall be five million five hundred thousand
(5,500,000), which shall consist of authorized but unissued or reacquired shares
of Common Stock or any combination thereof.

 

  4.2. Share Counting. Each share of Common Stock delivered pursuant to a Stock
Option or Stock Appreciation Right with a per share exercise price or grant
price equal to at least 100% of the Grant Date Fair Market Value, and each share
of Common Stock delivered pursuant to a Restricted Stock Award with a per share
purchase price equal to at least 100% of the Fair Market Value on the Grant
Date, shall be counted against the share limit set forth in Section 4.1 as one
(1) share for every one (1) share of Common Stock subject thereto. Each share of
Common Stock delivered pursuant to a Restricted Stock Award, Unrestricted Stock
Award, Restricted Stock Unit or Dividend Equivalent Right with a per share or
per unit purchase price of less than 100% of the Fair Market Value on the Grant
Date shall be counted against the share limit set forth in Section 4.1 as 1.87
shares for every one (1) share of Common Stock subject thereto. If an
outstanding Award for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Common Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company for an amount not greater than the Participant’s
purchase price, the shares of Common Stock allocable to the terminated portion
of such Award or such forfeited or repurchased shares of Common Stock shall
again be available for issuance under the Plan. Shares of Common Stock shall not
be deemed to have been issued pursuant to the Plan with respect to any portion
of an Award that is settled in cash. Notwithstanding the foregoing, the
following shares of Common Stock shall not be added to the maximum share limit
contained in Section 4.1: (i) shares tendered in payment of the exercise price
of a stock option, (ii) shares withheld by the Company or any Subsidiary to
satisfy a tax withholding obligation, and (iii) shares that are repurchased by
the Company with Option proceeds. Moreover, all shares of Common Stock covered
by a SAR, to the extent that it is exercised and settled in shares, or any
Option subject to a Net-Exercise shall be considered delivered pursuant to the
Plan, whether or not shares are actually delivered to the Participant upon
exercise of the right. Shares of Common Stock delivered under the Plan as a
Substitute Award or in settlement of a Substitute Award shall not reduce or be
counted against the shares of Common Stock available for Awards under the Plan
and will not count against the Plan limit as set forth in Section 4.1 to the
extent that the rules and regulations of any stock exchange or other trading
market on which the shares are listed or traded provide an exemption from
shareholder approval for assumption, substitution, conversion, adjustment, or
replacement of outstanding awards in connection with mergers, acquisitions, or
other corporate combinations.

 

  4.3. Adjustments for Changes in Capital Structure. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123R as
amended from time to time, or any successor financial standard regime that may
be applicable to the Company), such as a stock dividend, stock split, spinoff,
rights offering, or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause there to be an equitable adjustment in the
numbers of shares of Common Stock specified in Section 4.1 of this Plan and the
sub-limits specified in Sections 6, 7, 8 and 9 of the Plan, and with respect to
outstanding Awards, in the number and kind of shares of Common Stock subject to
outstanding Awards, the exercise price, grant price or other price of shares of
Common Stock subject to outstanding Awards, in each case to prevent dilution or
enlargement of the rights of Participants. In the event of any other change in
corporate capitalization, such as a merger, consolidation, or liquidation, the
Committee may, in its sole discretion, cause there to be such equitable
adjustment as described in the foregoing sentence, to prevent dilution or
enlargement of rights; provided, however, that, unless otherwise determined by
the Committee, the number of shares of Common Stock subject to any Award shall
always be rounded down to a whole number and the exercise price or grant price
shall always be rounded up to the nearest whole cent. Notwithstanding the
foregoing, the Committee shall not make any adjustment pursuant to this
Section 4.3 that would (i) cause an Award that is otherwise exempt from
Section 409A of the Code to become subject to Section 409A, (ii) cause an Award
that is subject to Section 409A of the Code to fail to satisfy the requirements
of Section 409A, or (iii) cause an award that is intended to qualify for the
Performance-Based Exception to fail to qualify for the Performance-Based
Exception. The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on Participants under this Plan.

 

5. ELIGIBILITY AND LIMITATIONS.

 

  5.1. Persons Eligible for Awards. Awards may be granted only to Employees and
Directors.

 

  5.2.

Participation in Plan. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be

 

7



--------------------------------------------------------------------------------

 

granted an Award, or, having been granted an Award, to be granted an additional
Award. Notwithstanding the foregoing provisions of this Section 5, eligible
Participants who are service providers to a Subsidiary may be granted Options or
Stock Appreciation Rights under this Plan only if the Subsidiary qualifies as an
“eligible issuer of service recipient stock” within the meaning of Section 409A
of the Code.

 

6. OPTIONS. Options shall be evidenced by Award Agreements specifying the number
of shares of Stock covered by the Award Agreement, in such form as the Committee
shall from time to time establish. The Award Agreement for any Incentive Stock
Options granted under the Plan shall contain such terms and conditions,
consistent with the Plan, as the Committee may determine to be necessary to
comply with Section 422 of the Code. An Option may be granted to an eligible
Employee as a separate Award. Notwithstanding the foregoing, Incentive Stock
Options may be granted only to eligible Participants who are Employees of the
Company (or a “parent” or “subsidiary” as defined in Sections 422(e) and (f) of
the Code). No Participant may be granted Options for more than 1,000,000 shares
of Common Stock within a three (3) year period. Award Agreements evidencing
Options may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

 

  6.1. Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that the exercise price
per share for an Option shall be not less than one hundred percent (100%) of the
Grant Date Fair Market Value. In the case of an Incentive Stock Option granted
to a Ten Percent Shareholder, the exercise price per share for such Incentive
Stock Option shall not be less than one hundred ten percent (110%) of the Grant
Date Fair Market Value.

 

  6.2. Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, Vesting Conditions and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option. In the case of an
Incentive Stock Option granted to a Ten Percent Shareholder, the Incentive Stock
Option shall not be exercised after the expiration of five (5) years after the
date of grant of such Incentive Stock Option. Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option, any Option
granted under this Plan shall terminate ten (10) years after the effective date
of grant of the Option, unless earlier terminated in accordance with its
provisions.

 

  6.3. Payment of Exercise Price.

 

  (a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Common Stock being
purchased pursuant to any Option shall be made (i) in cash or by check or cash
equivalent, (ii) subject to Section 6.3(b)(i), by tender to the Company, or
attestation to the ownership, of shares of Common Stock owned by the Participant
having a Fair Market Value not less than the exercise price, (iii) subject to
Section 6.3(b)(ii), by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by delivery of a properly executed notice
electing a Net-Exercise, (v) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.

 

  (b) Limitations on Forms of Consideration.

 

  (i) Tender of Common Stock. Notwithstanding the foregoing, an Option may not
be exercised by tender to the Company, or attestation to the ownership, of
shares of Common Stock to the extent such tender or attestation would constitute
a violation of the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock.

 

  (ii)

Cashless Exercise. The Cashless Exercise program is available only if, at the
time of exercise, the offer and sale of shares of Common Stock pursuant to the
Plan is registered on a then effective registration statement on Form S-8 under
the Securities Act. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or

 

8



--------------------------------------------------------------------------------

 

procedures for the exercise of Options by means of a Cashless Exercise,
including with respect to one or more Participants specified by the Company
notwithstanding that such program or procedures may be available to other
Participants.

 

  6.4. Effect of Termination of Service. Subject to earlier termination of the
Option as otherwise provided in this Plan or the terms of the Award Agreement
and unless otherwise provided by the Committee or in the Award Agreement, the
Participant’s termination of Service shall operate to terminate the Option.

 

  6.5. Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in the
Award Agreement is prevented by the provisions of Section 14 below, the Option
shall remain exercisable until thirty (30) days after the date such exercise
first would no longer be prevented by such provisions, but in any event no later
than ten (10) years after the effective date of grant of such Option.

 

  6.6. Certain Provisions Regarding Incentive Stock Options. Notwithstanding
anything in this Section 6 to the contrary, Stock Options designated as
Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options, and shall instead be treated as Nonqualified Stock
Options, to the extent that either (i) the aggregate Fair Market Value of Common
Stock (determined as of the Grant Date) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (ii) such
Options otherwise remain exercisable but are not exercised within three
(3) months after termination of employment (or such other period of time
provided in Section 422 of the Code).

 

7. STOCK APPRECIATION RIGHT AWARDS. SARs shall be evidenced by Award Agreements
specifying the number of shares of Common Stock covered by the Award Agreement,
in such form as the Committee shall from time to time establish. A SAR may be
granted to an eligible Employee as a separate Award. No Participant may be
granted SARs for more than 1,000,000 shares of Common Stock in any three
(3) year period.

 

  7.1. Grant Price. The grant price for each SAR shall be established in the
discretion of the Committee; provided, however, that the grant price per share
for a SAR shall be not less than one hundred percent (100%) of the Grant Date
Fair Market Value.

 

  7.2. Settlement of SARs. Upon the exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying: (i) the excess of the Fair Market Value of a share of
Common Stock on the date of exercise over the grant price; by (ii) the number of
shares of Common Stock with respect to which the SAR is exercised. The payment
upon the SAR exercise shall be in cash, shares of Common Stock of equivalent
value, or in some combination thereof, as determined by the Committee in its
sole discretion. The determination of the Committee with respect to the form of
payout of SARs shall be set forth in the Award Agreement pertaining to the grant
of the Award.

 

  7.3. Exercisability and Term of SARs. SARs shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
Vesting Conditions and restrictions as shall be determined by the Committee and
set forth in the Award Agreement evidencing such SAR; provided, however, that no
SAR shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such SAR. Subject to the foregoing, unless otherwise
specified by the Committee in the grant of a SAR, any SAR granted under this
Plan shall terminate ten (10) years after the effective date of grant of the
SAR, unless earlier terminated in accordance with its provisions.

 

  7.4. Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided in this Plan or the terms of the Award Agreement and
unless otherwise provided by the Committee or in the Award Agreement, the
Participant’s termination of Service shall operate to terminate the SAR.

 

  7.5. Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of a SAR within the applicable time periods set forth in the Award
Agreement is prevented by the provisions of Section 14 below, the SAR shall
remain exercisable until thirty (30) days after the date such exercise first
would no longer be prevented by such provisions, but in any event no later than
ten (10) years after the effective date of grant of such SAR.

 

8. RESTRICTED AND UNRESTRICTED STOCK AWARDS. The Committee, at any time and from
time to time, may grant or sell Restricted Stock Awards and Unrestricted Stock
Awards to Participants in such number as the Committee shall determine. Each
grant or sale of a Restricted Stock Award or an Unrestricted Stock Award shall
be evidenced by an Award Agreement and shall be subject to the following
provisions:

 

  8.1.

Grant of Restricted Stock Award. Each grant or sale of a Restricted Stock Award
or an Unrestricted Stock Award

 

9



--------------------------------------------------------------------------------

 

shall constitute an immediate transfer of the ownership of shares of Common
Stock to the Participant in consideration of the performance of services,
subject to the substantial risk of forfeiture and restrictions on transfer as
provided in this Section 8. A Restricted Stock Award or an Unrestricted Stock
Award may be granted to an eligible Employee as a separate Award. No Participant
may be granted Restricted Stock Awards or Unrestricted Stock Awards for more
than 1,000,000 shares of Common Stock within a three (3) year period. Further,
no Restricted Stock Award or Unrestricted Stock Award intended to qualify for
the Performance-Based Exception shall exceed the applicable limitations set out
in Section 5 of the Performance Bonus Plan. Restricted Stock Awards and
Unrestricted Stock Awards may be granted upon such conditions as the Committee
shall determine, including, without limitation, upon the attainment of one or
more Performance Goals.

 

  8.2. Purchase Price. Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is equal
to or less than the Fair Market Value at the Grant Date. Any payment of purchase
price for Common Stock being purchased pursuant to any Restricted Stock Award or
Unrestricted Stock Award shall be made (a) in cash or by check or cash
equivalent, (b) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (c) by any
combination thereof.

 

  8.3. Vesting and Restrictions on Transfer. Shares of Common Stock issued
pursuant to any Restricted Stock Award may be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award; provided, however, that
in no event shall any issuance of Restricted Stock Awards under the Plan be
subject to a Service vesting requirement of less than one (1) year.
Notwithstanding the foregoing, the Committee may, in its discretion, accelerate
the vesting of any Restricted Stock Award granted under the Plan. During any
period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in Section 12. The Committee, in its discretion, may provide in any Award
Agreement evidencing a Restricted Stock Award that, if the satisfaction of
Vesting Conditions with respect to any shares subject to such Restricted Stock
Award would otherwise occur on a day on which the sale of such shares would
violate the provisions of the Insider Trading Policy, then satisfaction of the
Vesting Conditions automatically shall be determined on the next trading day on
which the sale of such shares would not violate the Insider Trading Policy. Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Common Stock
hereunder and shall promptly present to the Company any and all certificates
representing shares of Common Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

 

  8.4. Unrestricted Stock Awards under LTIP Program. Notwithstanding any
provisions of Section 8 above, Unrestricted Stock Awards may be granted to
Participants under the Plan, free of any Vesting Conditions, upon completion of
the applicable performance period pursuant to a performance based incentive
program having a performance period of not less than 12 months.

 

  8.5. Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.6 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a shareholder of the
Company holding shares of Common Stock, including the right to vote such shares
and to receive all dividends and other distributions paid with respect to such
shares. However, in the event of a dividend or distribution paid in shares of
Common Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.3, any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant is entitled by reason of the Participant’s
Restricted Stock Award shall be immediately subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid or adjustments were made.

 

  8.6. Effect of Termination of Service. Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any shares acquired by the Participant
pursuant to Restricted Stock Awards which remain subject to Vesting Conditions
as of the date of the Participant’s termination of Service.

 

9.

RESTRICTED STOCK UNITS. Restricted Stock Units shall be evidenced by Award
Agreements specifying the number of Restricted Stock Units subject to the Award,
in such form as the Committee shall from time to time establish. Restricted
Stock Units may be granted to an eligible Employee as a separate Award. No
Participant may be granted Restricted Stock Units for more than 1,000,000 shares
of Common Stock within a three (3) year period. Further, no Award of Restricted
Stock Units intended to qualify for the Performance-Based Exception shall exceed
the applicable

 

10



--------------------------------------------------------------------------------

 

limitations set out in Section 5 of the Performance Bonus Plan. Award Agreements
evidencing Restricted Stock Units may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions: 

 

  9.1. Grant of Restricted Stock Units. Restricted Stock Units may be granted
upon such conditions as the Committee shall determine, including, without
limitation, upon the attainment of one or more Performance Goals.

 

  9.2. Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving Restricted
Stock Units, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, or if deemed necessary or
appropriate by the Committee to ensure that taxation of the Restricted Stock
Units does not occur until receipt of the Common Stock by the Participant, or,
at the discretion of the Committee, to avoid other undesirable tax consequences
to the Participant, the Participant shall furnish consideration in the form of
cash or past services rendered to a Participating Company or for its benefit
having a value not less than the par value of the shares of Common Stock issued
upon settlement of the Award of Restricted Stock Units.

 

  9.3. Vesting. Restricted Stock Unit may be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award; provided, however, that
in no event shall any issuance of Restricted Stock Units under the Plan be
subject to a Service vesting requirement of less than one (1) year.
Notwithstanding the foregoing, the Committee may, in its discretion, accelerate
the vesting of any Restricted Stock Units granted under the Plan. The Committee,
in its discretion, may provide in any Award Agreement evidencing an Award of
Restricted Stock Units that, if the satisfaction of Vesting Conditions with
respect to any shares subject to the Award would otherwise occur on a day on
which the sale of such shares would violate the provisions of the Insider
Trading Policy, then satisfaction of the Vesting Conditions automatically shall
be determined on the first to occur of: (a) the next trading day on which the
sale of such shares would not violate the Insider Trading Policy; or (b) the
later of: (i) the last day of the calendar year in which the original vesting
date occurred or (ii) the last day of the Company’s taxable year in which the
original vesting date occurred.

 

  9.4. Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Common Stock represented
by Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Units that the Participant shall be entitled to Dividend Equivalent Rights with
respect to the payment of cash dividends on Common Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated. Such Dividend Equivalent Rights, if any, may
be paid in cash or by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Common Stock, as
provided in the Award Agreement. In the event that the Dividend Equivalent
Rights are credited to the Participant, the number of additional Restricted
Stock Units (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Common Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Common Stock on such date. Such additional Restricted Stock Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as the Restricted Stock Units originally
subject to the Award. In the event of a dividend or distribution paid in shares
of Common Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.3, appropriate
adjustments shall be made in the Participant’s Restricted Stock Units so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Common Stock
issuable upon settlement of the Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Vesting Conditions as are applicable to the Award.

 

  9.5. Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Units, if a Participant’s Service terminates for any reason, whether voluntary
or involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

  9.6.

Settlement of Restricted Stock Units. The Company shall issue to the Participant
on the date on which Restricted Stock Units subject to the Participant’s Award
vest or on such other date determined by the Committee, in its discretion, and
set forth in the Award Agreement one (1) share of Common Stock (and/or any other
new, substituted

 

11



--------------------------------------------------------------------------------

 

or additional securities or other property pursuant to an adjustment described
in Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes, if
any. If permitted by the Committee, the Participant may elect, under procedures
established by the Committee consistent with the requirements of Section 409A,
to defer receipt of all or any portion of the shares of Common Stock or other
property otherwise issuable to the Participant pursuant to this Section.
Notwithstanding the foregoing, the Committee, in its discretion, may provide in
any Award Agreement for settlement of any Restricted Stock Units by payment to
the Participant in cash of an amount equal to the Fair Market Value on the
payment date of the shares of Common Stock or other property otherwise issuable
to the Participant pursuant to this Section.

 

10. DETRIMENTAL ACTIVITY. The Committee may cancel any unexpired, unpaid or
deferred Awards at any time if the Participant is not in compliance with all
applicable provisions of this Plan or with the terms of Award Agreement or if
the Participant engages in Detrimental Activity. The Committee may, in its
discretion and as a condition to the exercise of an Award, require a Participant
to acknowledge that he or she is in compliance with all applicable provisions of
the Plan and of any Award Agreement and has not engaged in any Detrimental
Activity. Any Award Agreement may provide that if a Participant, either during
employment by the Company or within a specified period after termination of such
employment, shall engage in any Detrimental Activity, and the Committee shall so
find, forthwith upon notice of such finding, the Participant shall:

 

  (a) return to the Company, in exchange for payment by the Company of any
amount actually paid therefor by the Participant, all shares of Common Stock
that the Participant has not disposed of that were issued pursuant to this Plan
within a specified period prior to the date of the commencement of such
Detrimental Activity; and

 

  (b) with respect to any shares of Common Stock so acquired that the
Participant has disposed of, pay to the Company in cash the difference between:

 

  (i) any amount actually paid therefore by the Participant pursuant to this
Plan; and

 

  (ii) the Fair Market Value of such share of Common Stock on the date of such
acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company to the Participant, whether as wages, deferred
compensation (to the extent permitted by Section 409A) or vacation pay or in the
form of any other benefit or for any other reason.

 

11. STANDARD FORMS OF AWARD AGREEMENTS.

 

  11.1. Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms, including electronic media,
as the Committee may approve from time to time.

 

  11.2. Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

12. CHANGE IN CONTROL. Subject to the requirements and limitations of
Section 409A and Section 15 of this Plan, if applicable, the Committee may
provide for any one or more of the following:

 

  12.1. Accelerated Vesting. The Committee may, in its discretion, provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability, vesting and/or settlement in connection with such Change in
Control of each or any outstanding Award or portion thereof and shares acquired
pursuant thereto upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, to
such extent as the Committee shall determine.

 

  12.2.

Assumption, Continuation or Substitution. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume or continue the Company’s
rights and obligations under

 

12



--------------------------------------------------------------------------------

 

each or any Award or portion thereof outstanding immediately prior to the Change
in Control or substitute for each or any such outstanding Award or portion
thereof a substantially equivalent award with respect to the Acquiror’s stock,
as applicable. For purposes of this Section, if so determined by the Committee,
in its discretion, an Award denominated in shares of Common Stock shall be
deemed assumed if, following the Change in Control, the Award confers the right
to receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each share of Common Stock subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Common Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each share of Common Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Common Stock pursuant to the Change in Control. If any
portion of such consideration may be received by holders of Common Stock
pursuant to the Change in Control on a contingent or delayed basis, the
Committee may, in its sole discretion, determine such Fair Market Value per
share as of the time of the Change in Control on the basis of the Committee’s
good faith estimate of the present value of the probable future payment of such
consideration. Except as otherwise provided by the Committee or in the
applicable Award Agreement, any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

 

  12.3. Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Committee) of Common Stock subject to such
canceled Award in (i) cash, (ii) stock of the Company or of a corporation or
other business entity a party to the Change in Control, or (iii) other property
which, in any such case, shall be in an amount having a Fair Market Value equal
to the Fair Market Value of the consideration to be paid per share of Common
Stock in the Change in Control, reduced by the exercise or purchase price per
share, if any, under such Award. If any portion of such consideration may be
received by holders of Common Stock pursuant to the Change in Control on a
contingent or delayed basis, the Committee may, in its sole discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Committee’s good faith estimate of the present value
of the probable future payment of such consideration. In the event such
determination is made by the Committee, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.

 

  12.4. Section 409A. Notwithstanding any provision of this Plan to the
contrary, and except as otherwise provided in the Award Agreement, if (i) an
Award is considered a “deferral of compensation” (within the meaning of
Section 409A), (ii) the Award becomes vested or restrictions lapse, expire or
terminate upon the occurrence of a Change in Control, and (iii) either such
Change in Control is not treated as a “change in ownership” of the Company, a
“change in the effective control” of the Company or a “change in the effective
ownership of a substantial portion of the assets” of the Company (within the
meaning of Section 409A) or payment of the Award is not otherwise permitted upon
the Change in Control under Section 409A without the imposition of taxes and
penalties, then even though such Award may be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of the Change in
Control, payment will be made, to the extent necessary to comply with the
provisions of Section 409A, to the Participant on the earliest of: (A) the
Participant’s “separation from service” with the Company (as defined in
Section 15(b) below), provided that if the Participant is a “specified employee”
(determined pursuant to the Company’s policy for determining specified employees
in accordance with Section 409A), the payment date shall be the first day of the
seventh (7th) month after the date of the Participant’s separation from service;
(B) the date payment otherwise would have been made in the absence of any
provisions in this Plan to the contrary (provided such date is permissible under
Section 409A); or (C) the Participant’s death.

 

13. TAX WITHHOLDING.

 

  13.1. Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Company and its Subsidiaries with respect to an Award
or the shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Common Stock, to release shares of Common Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the required tax withholding obligations have been satisfied by
the Participant.

 

13



--------------------------------------------------------------------------------

 

  13.2. Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Common Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Common Stock having a Fair Market
Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of the Company and its Subsidiaries. The Fair Market
Value of any shares of Common Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates.

 

14. COMPLIANCE WITH SECURITIES LAW. The grant of Awards and the issuance of
shares of Common Stock pursuant to any Award shall be subject to compliance with
all applicable requirements of federal, state and foreign law with respect to
such securities and the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. In addition, no Award may be
exercised or shares issued pursuant to an Award unless (a) a registration
statement under the Securities Act shall at the time of such exercise or
issuance be in effect with respect to the shares issuable pursuant to the Award,
or (b) in the opinion of legal counsel to the Company, the shares issuable
pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Common Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

15. COMPLIANCE WITH SECTION 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A. To the extent
that the Committee determines that any award granted under the Plan is subject
to Section 409A, the Award Agreement shall incorporate the terms and conditions
necessary to avoid the imposition of an additional tax under Section 409A upon a
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement (unless the Award Agreement provides otherwise with specific reference
to this Section):

 

  (a) An Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under this Plan in a manner that would result
in the imposition of an additional tax under Section 409A upon a Participant;

 

  (b) If an Award is subject to Section 409A, no distribution or payment of any
amount as a result of the Participant’s Retirement or other termination of
Service (other than termination due to the Participant’s death) shall be made
before the date of the participant’s “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h), provided that in applying Treasury
Regulation § 1.409A-1(h)(1)(ii), a separation from service shall be deemed to
occur if the Company and the Participant reasonably anticipate that the level of
bona fide services the Participant will perform after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than 50% of the average level of bona fide services performed by the Participant
(whether as an employee or as an independent contractor) over the immediately
preceding 36-month period (or the full period of services, if the Participant
has been providing services for less than 36 months), and further provided that,
in the event of a disposition of assets by the Company to an unrelated person,
the Company reserves the discretion to specify (in accordance with Treasury
Regulation § 1.409A-1(h)(4)) whether a Participant who would otherwise
experience a separation from service with the Company as part of the disposition
of assets will be considered to experience a separation from service for
purposes of Treasury Regulation § 1.409A-1(h);

 

  (c) If an Award is subject to Section 409A, and if the Participant holding the
award is a “specified employee” (determined pursuant to the Company’s policy for
determining specified employees in accordance with Section 409A), no
distribution or payment of any amount as a result of the Participant’s
“separation from service” (as defined in Section 15(b) above) shall be made
before the first day of the seventh month following the date of such
Participant’s separation from service or, if earlier, the date of the
Participant’s death;

 

  (d) To the extent necessary to comply with Section 409A, the term “Disability”
shall have the meaning set out in Treasury Regulation § 1.409A-3(i)(4); and

 

  (e) To the extent necessary to comply with Section 409A, the term “Change in
Control” shall mean a Change in Control that is also a “change in the
ownership”, a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, within the meaning of
Section 409A.

 

14



--------------------------------------------------------------------------------

 

16. TRANSFERABILITY OF AWARDS.

 

  (a) Except as otherwise determined by the Board or the Committee pursuant to
the provisions of Section 16(c), no Award or Dividend Equivalent Rights paid
with respect to Awards made under this Plan shall be transferable by the
Participant except by will or the laws of descent and distribution, and may be
otherwise transferred in a manner that protects the interest of the Company as
the Board or the Committee may determine; provided, that if so determined by the
Committee, each Participant may, in a manner established by the Board or the
Committee, designate a beneficiary to exercise the rights of the Participant
with respect to any Award upon the death of the Participant and to receive
shares of Common Stock or other property issued under such Award. Except as
otherwise determined by the Committee, Options and SARs will be exercisable
during a Participant’s lifetime only by him or her or, in the event of the
Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.

 

  (b) The Committee may specify at the Grant Date that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Options or SARs, upon the termination of the period of restriction
applicable to Restricted Stock Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 8 of this Plan, will be subject to further restrictions on transfer.

 

  (c) Notwithstanding Section 16(a), the Board or the Committee may determine
that Awards may be transferable by a Participant, without payment of
consideration therefor by the transferee, only to any one or more family members
(as defined in the General Instructions to Form S-8 under the Securities Act of
1933) of the Participant; provided, however, that (i) no such transfer shall be
effective unless reasonable prior notice thereof is delivered to the Company and
such transfer is thereafter effected in accordance with any terms and conditions
that shall have been made applicable thereto by the Board or the Committee, and
(ii) any such transferee shall be subject to the same terms and conditions
hereunder as the Participant.

 

17. AMENDMENT OR TERMINATION OF PLAN. The Committee may amend, suspend or
terminate the Plan at any time. Notwithstanding the foregoing, the Plan may not
be amended, suspended or terminated in a manner that would (i) result in the
imposition of an additional tax under Section 409A upon a Participant, or
(ii) cause an Award that is intended to qualify for the Performance-Based
Exception to fail to qualify for the Performance-Based Exception. Moreover,
without the approval of the Company’s shareholders, there shall be no amendment
of the Plan that would require approval of the Company’s shareholders under any
applicable law, regulation or rule, including the rules of any stock exchange or
market system upon which the Common Stock may then be listed. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. Except as provided by the next
sentence, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant.
Notwithstanding any other provision of the Plan or any Award Agreement to the
contrary, the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as it deems necessary or advisable for the
purpose of conforming the Plan or such Award Agreement to any present or future
law, regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code and all applicable guidance promulgated thereunder.

 

18. MISCELLANEOUS PROVISIONS.

 

  18.1. Compliance with Section 162(m) of the Code. Notwithstanding any other
provision of the Plan, the Committee may not take any action that would cause an
Award that is intended to qualify for the Performance-Based Exception to fail to
qualify for the Performance-Based Exception.

 

  18.2. Repurchase Rights. Shares of Common Stock issued under the Plan may be
subject to one or more repurchase options, or other conditions and restrictions
as determined by the Committee in its discretion at the time the Award is
granted. The Company shall have the right to assign at any time any repurchase
right it may have, whether or not such right is then exercisable, to one or more
persons as may be selected by the Company. Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Common Stock hereunder and shall promptly
present to the Company any and all certificates representing shares of Common
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

  18.3.

Re-Pricing. Except for adjustments made pursuant to Section 4.3, the Board or
the Committee will not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option or SAR to

 

15



--------------------------------------------------------------------------------

 

reduce the exercise price or grant price, respectively. No Option or SAR will be
cancelled and replaced with awards having a lower exercise price or grant price,
respectively, or for another Award, or for cash (other than as provided in
Section 12 of the Plan) without further approval of the shareholders of the
Company, except as provided in Section 4.3. This Section 18.3 is intended to
prohibit the repricing of “underwater” Options or SARs without shareholder
approval and will not be construed to prohibit the adjustments provided for in
Section 4.3 of this Plan.

 

  18.4. Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service due to the Participant’s conduct constituting a
Detrimental Activity. All Awards are subject to reduction, cancellation,
forfeiture, or recoupment, in the Committee’s discretion as contemplated and
provided under the Company’s Claw-back Policy, as established by the Committee,
or the Board, as it now exists, or as it may be amended from time to time.

 

  (b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve (12) month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever first occurred) of
the financial document embodying such financial reporting requirement.

 

  18.5. Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.

 

  18.6. Rights as Employee or Director. No person, even though eligible pursuant
to Section 5, shall have a right to be selected as a Participant, or, having
been so selected, to be selected again as a Participant. Nothing in the Plan or
any Award granted under the Plan shall confer on any Participant a right to
remain an Employee or Director or interfere with or limit in any way any right
of a Participating Company to terminate the Participant’s Service at any time.
To the extent that an Employee of a Participating Company other than the Company
receives an Award under the Plan, that Award shall in no event be understood or
interpreted to mean that the Company is the Employee’s employer or that the
Employee has an employment relationship with the Company.

 

  18.7. Rights as a Shareholder. A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.

 

  18.8. Delivery of Title to Shares. Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Common
Stock acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Common Stock
credited to the account of the Participant, (b) by depositing such shares of
Common Stock for the benefit of the Participant with any broker with which the
Participant has an account relationship, or (c) by delivering such shares of
Common Stock to the Participant in certificate form.

 

  18.9. Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

 

  18.10. Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Common Stock or cash paid pursuant to such Awards shall be included as
compensation for purposes of computing the benefits payable to any Participant
under any retirement plan (qualified or non-qualified) or welfare benefit plan
of the Company or any Subsidiary unless such other plan expressly provides that
such compensation shall be taken into account in computing such benefits.

 

  18.11.

Severability. If any one or more of the provisions (or any part thereof) of this
Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable,

 

16



--------------------------------------------------------------------------------

 

and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

 

  18.12. No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or any
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or any
Subsidiary to take any action which such entity deems to be necessary or
appropriate.

 

  18.13. Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. Neither the Company nor any Subsidiary shall be required
to segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Company or any Subsidiary and a Participant, or
otherwise create any vested or beneficial interest in any Participant or the
Participant’s creditors in any assets of the Company or any Subsidiary. The
Participants shall have no claim against the Company or any Subsidiary for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to the Plan.

 

  18.14. Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Ohio, without
regard to its conflict of law rules.

 

  18.15. Substitute Awards for Awards Granted by Other Entities. Substitute
Awards may be granted under this Plan for grants or awards held by employees of
a company or entity who become employees of the Company or a Subsidiary as a
result of the acquisition, merger or consolidation of the employer company by or
with the Company or a Subsidiary. Except as otherwise provided by applicable law
and notwithstanding anything in the Plan to the contrary, the terms, provisions
and benefits of the Substitute Awards so granted may vary from those set forth
in or required or authorized by this Plan to such extent as the Committee at the
time of the grant may deem appropriate to conform, in whole or part, to the
terms, provisions and benefits of grants or awards in substitution for which
they are granted.

 

  18.16. Acceptance of Plan. By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

 

17